Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s payment and submission filed 10/1/2020, has been received and entered into the present application.  Accordingly, prosecution has been reopened.
	Applicant’s amendment filed 10/1/2020 has been received and entered into the present application.
Applicant’s arguments 10/1/2020 have been fully considered.  Rejections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections are either reiterated or newly applied.  They constitute the complete set of rejections being applied to the instant application.

Status of Claims 
Claims 1, 4-13, 15-25 and 28-29 are pending.
Claims 11-12, 18-20 and 22 remain withdrawn.
Claims 1, 4-10, 13, 15-17, 21, 23-25 and 28-29 are currently under examination and the subject matter of the present Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-9, 13, 16, 21, 23-25 and 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Devarakonda et al. (Paediatric Anaesthesia, 2009, 19(6): 625-627) in view of Charney et al. (WO 2014/169272) and Harbut et al. (U.S. 2005/0148673).
Devarakonda et al. teach a method of treating Rett Syndrome with administration of ketamine infusion at 1 ug/kg (page 626, left column, first full paragraph).  The patient exhibited improved motor skills after administration of ketamine (page 626, right column, first full paragraph).
Devarakonda et al. are silent on intermittent dosing regimen of NMDAR administration.
Charney et al. teach that the number and frequency of ketamine doses administered are based on the subject’s response to administration of the composition, e.g, if one or more of the patient’s symptoms improve and/or if the subject tolerates administration of the composition without adverse reaction; in some subjects, a single dose is sufficient, other subjects may receive a daily, several times a day, every other day, weekly, biweekly, semi-weekly or monthly administration of a composition containing ketamine.  In one example of a dosing regimen, an initial dose of ketamine is used to treat PTSD, followed by titration to a lower dose of ketamine to maintain treatment of the PTSD (paragraphs [0092]-0093]). 
Harbut et al. teach that ketamine is known to be used in dosing regiments that are both intermittent and continuous (abstract and paragraph [0037]).
One of ordinary skill in the art would have found it prima facie obvious at the time of the invention to administer an NMDAR antagonist, such as the elected ketamine, in accordance to an intermittent dosing regimen.  One would have been motivated to do so because ketamine is known to retain therapeutic efficacy when it is administered intermittently.  As such, one would have a reasonable 
It is noted that the prior art is silent on an initial dosing interval, a withholding period of time and a resumption time period.  Alterations in the specificity of administration schedule would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.  The instant situation is amenable to the type of analysis set forth in Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious).  Thus the claimed variation of administering ketamine with an initial dosing interval, a withholding period of time and a resumption time period would have been obvious at the time of Applicant's invention, wherein the optimization of sequence and schedule of administration would be well within the capabilities of the artisan of ordinary skill at the time of Applicants' invention.  
The specification fail to provide additional guidance with regard to what constitutes "an amount effective to ameliorate biochemical and functional abnormalities associated with loss-of-function mutations of the gene encoding methyl-CpG binding protein 2 (MeCP2) in the subject.” As such, there is no evidence of record that the amounts disclosed in the cited prior art do not produce this claimed functional effect.
Finally, it is noted that the treatment of Rett syndrome would necessarily lead to the treatment of any associated symptomology, such as the claimed apneic breathing.

Claims 10 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Devarakonda et al. (Paediatric Anaesthesia, 2009, 19(6): 625-627) in view of Charney et al. (WO  as applied to claims 1, 4-9, 13, 16, 21, 23-25 and 28-29 above, and further in view of Schmid et al. (The Journal of Neuroscience, February 1 2012, 32(5): 1803-1810).
The teachings of Devarakonda et al. in view of Charney et al. and Harbut et al. have been set forth supra.
The combination is silent on the additional administration of a TrkB agonist.
Schmid et al. teach a method of treating Rett syndrome and specifically improving respiratory function, with administration of an effective amount (50 mg/kg) of LM22A-4, an TrkB agonist (abstract; page 1809, left column).
It would be prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to administer the ketamine combination with LM22A-4 as taught by Devarakonda et al. in view of Schmid et al.  One would have been motivated to do so because of each of the therapeutics have been taught in the prior art to be successful for the treatment of Rett syndrome.  Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by administering ketamine in combination with LM22A-4, one would have achieved a method for treating Rett syndrome.  

Claims 1, 4-10, 13, 15-17, 21, 23-25 and 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muotri et al. (WO 2013/163455) in view of Charney et al. (WO 2014/169272) and Harbut et al. (U.S. 2005/0148673).
Muotri et al. teach a method of treating Rett syndrome with administration of an effective amount comprising a combination of ketamine and LM22A-4 (pages 33-35).  The most effective mode of 
A reference is analyzed using its broadest teachings. MPEP 2123 [R-5].Where, as here, the specific combination of features claimed is disclosed within the broad teachings of the reference but the reference (Muotri et al..) does not disclose the specific combination of variables (for example, the treatment of Rett syndrome with administration of the specific combination of ketamine and LM22A-4), in a specific embodiment or in a working example, “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
Muotri et al. are silent on the intermittent dosing regimen of NMDAR administration.
Charney et al. teach that the number and frequency of ketamine doses administered are based on the subject’s response to administration of the composition, e.g, if one or more of the patient’s symptoms improve and/or if the subject tolerates administration of the composition without adverse reaction; in some subjects, a single dose is sufficient, other subjects may receive a daily, several times a day, every other day, weekly, biweekly, semi-weekly or monthly administration of a composition containing ketamine.  In one example of a dosing regimen, an initial dose of ketamine is used to treat PTSD, followed by titration to a lower dose of ketamine to maintain treatment of the PTSD (paragraphs [0092]-0093]). 
Harbut et al. teach that ketamine is known to be used in dosing regiments that are both intermittent and continuous (abstract and paragraph [0037]).
prima facie obvious at the time of the invention to administer an NMDAR antagonist, such as the elected ketamine, in accordance to an intermittent dosing regimen.  One would have been motivated to do so because ketamine is known to retain therapeutic efficacy when it is administered intermittently.  As such, one would have a reasonable expectation of success that ketamine when administered in an intermittent dosing regimen would be effective for the treatment of the elected Rett syndrome. 
It is noted that the prior art is silent on an initial dosing interval, a withholding period of time and a resumption time period.  Alterations in the specificity of administration schedule would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.  The instant situation is amenable to the type of analysis set forth in Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious).  Thus the claimed variation of administering ketamine with an initial dosing interval, a withholding period of time and a resumption time period would have been obvious at the time of Applicant's invention, wherein the optimization of sequence and schedule of administration would be well within the capabilities of the artisan of ordinary skill at the time of Applicants' invention.  
The specification fail to provide additional guidance with regard to what constitutes "an amount effective to ameliorate biochemical and functional abnormalities associated with loss-of-function mutations of the gene encoding methyl-CpG binding protein 2 (MeCP2) in the subject.” As such, there is no evidence of record that the amounts disclosed in the cited prior art do not produce this claimed functional effect. Finally. it is noted that the treatment of Rett syndrome would necessarily lead to the treatment of any associated symptomology, such as the claimed apneic breathing.


Response to Applicant’s Remarks
The majority of the remarks presented herein have been previously addressed in the Office Actions mailed on 12/13/2018 and 4/1/2020.
Applicant alleges that “a continuous infusion of ketamine for purpose of reliving pain and sedating a patient postoperative is neither an intermittent administration of ketamine nor a subanesthetic dose…Charney and Harbut even fail to teach the use of ketamine or any other NMDAR antagonist for the treatment of a pervasive development disorder” Applicant is reminded that rejections made under 35 U.S.C. 103(a) are based upon the combination of references.  As a result, focusing solely on the discrete teachings of each of the cited references is tantamount to examining each of them inside of a vacuum and fails to be persuasive in establishing non-obviousness because it is the combined teachings that are the basis for a proper conclusion of obviousness, not each individual reference alone.  In other words, it must be remembered that the references are relied upon in combination and are not meant to be considered separately.  To properly conclude obviousness of an invention does not require the claimed invention to be expressly suggested in its entirety by any one single reference under 35 U.S.C. 103(a).  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  Please reference In re Young, 403 F.2d 754, 159 USPQ 725 (CCPA 1968) and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant alleges that “[t]he fact that an initial dose of ketamine can be used to treat PTSD followed by titration to a lower dose of ketamine to maintain treatment does not necessarily mean that such a dosing regimen would be effective to alleviate at least one neurological symptom associated with the pervasive development disorder.”  Applicant opines that there is no reasonable expectation of success.  It appears that Applicant is applying a standard of absolute predictability in order to find obviousness, which is not required.  Rather, to find obviousness, only a reasonable expectation of success is required, supra and in the rationale in each of the previous Office Actions, which is provided supra and in the rationale of each of the previous Office Actions.
Applicant alleges that “Harbut provides no motivation to alter a continuous administration of ketamine to an intermittent dosing regimen for any treatment period…” Harbut et al. is cited in the rejection for its teachings that the state of the art recognize that ketamine is known to be effective in dosing regiments that are both intermittent and continuous (abstract and paragraph [0037]).  While a preferred embodiment of the reference may be sustained or continuous administration, this does not teach away from the disclosure which specifically recites that ketamine is known to be effective when administered intermittently.
Applicant alleges that “[t]he Office relies on Harbut et al. for the teachings that ketamine is known to be used in dosing regiments that are both intermittent and continuous…Harbut does not disclose in any way that an intermittent dosing regiment including subanesthetic doses of ketamine is appropriate…” This is not found persuasive.  Again, Applicant is reminded that the instant rejection is an obviousness rejection where Harbut is relied for its teachings that ketamine is well known in the prior art to be administered both intermittently and continuously.
Applicant allege that “there is no teaching or suggestion from the cited art, alone or in combination of any treatment regimen of an NMDAR antagonist that would necessarily lead to the treatment of any symptomologies of Rett syndrome.”  One of ordinary skill in the art would readily recognize that treatment of the underlying pathology, in this instance Rett syndrome, would necessarily lead to treatment of any symptoms associated with that pathology.  Applicant has failed to provide any evidence in support of this position that the symptoms would not be treated even if the pathology itself is treated.  This assertion by Counsel is an unsupported allegation and fails to take the place of evidence in the record.  Statements of this nature are clearly unpersuasive in accordance with the guidance provided at MPEP 2145, which states, “The arguments of counsel cannot take the place of evidence in the record.”
Applicant alleges that paragraph [00155] of “[t]he specification discloses explicitly that these results were unexpected.”  Applicant is reminded that, should he rely upon unexpected results to Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  In the instant case, it is not clear how the data presented in paragraph [00155] of the specification is drawn to the breadth of the claims.
The rejection is maintained for the reasons noted above and those previously made of record.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-10, 13, 15-17, 21, 23-25 and 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. 10,555,916 (herein referred to as ‘916) in view of Charney et al. (WO 2014/169272) and Harbut et al. (U.S. 2005/0148673). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of ‘916 teach a method of improving sensorimotor processing of a subject having Rett syndrome comprising administering to the subject an acute sub-anesthetic dose of an NMDAR antagonist.  
The claims of ‘916 are silent on the intermittent dosing regimen of NMDAR administration.
Charney et al. teach that the number and frequency of ketamine doses administered are based on the subject’s response to administration of the composition, e.g, if one or more of the patient’s symptoms improve and/or if the subject tolerates administration of the composition without adverse reaction; in some subjects, a single dose is sufficient, other subjects may receive a daily, several times a day, every other day, weekly, biweekly, semi-weekly or monthly administration of a composition containing ketamine.  In one example of a dosing regimen, an initial dose of ketamine is used to treat PTSD, followed by titration to a lower dose of ketamine to maintain treatment of the PTSD (paragraphs [0092]-0093]). 
Harbut et al. teach that ketamine is known to be used in dosing regiments that are both intermittent and continuous (abstract and paragraph [0037]).
prima facie obvious at the time of the invention to administer an NMDAR antagonist, such as the elected ketamine, in accordance to an intermittent dosing regimen.  One would have been motivated to do so because ketamine is known to retain therapeutic efficacy when it is administered intermittently.  As such, one would have a reasonable expectation of success that ketamine when administered in an intermittent dosing regimen would be effective for the treatment of the elected Rett syndrome. 
It is noted that the prior art is silent on an initial dosing interval, a withholding period of time and a resumption time period.  Alterations in the specificity of administration schedule would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.  The instant situation is amenable to the type of analysis set forth in Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious).  Thus the claimed variation of administering ketamine with an initial dosing interval, a withholding period of time and a resumption time period would have been obvious at the time of Applicant's invention, wherein the optimization of sequence and schedule of administration would be well within the capabilities of the artisan of ordinary skill at the time of Applicants' invention.  
The specification fail to provide additional guidance with regard to what constitutes "an amount effective to ameliorate biochemical and functional abnormalities associated with loss-of-function mutations of the gene encoding methyl-CpG binding protein 2 (MeCP2) in the subject.” As such, there is no evidence of record that the amounts disclosed in the cited prior art do not produce this claimed functional effect.

Response to Applicant’s Remarks
Applicant is guided to the response above and those presented in previous Office Actions as they address the remarks presented herein.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AP

/ANNA PAGONAKIS/
Primary Examiner, Art Unit 1628